Citation Nr: 0913302	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  01-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the Veteran's service-
connected low back disorder.

2.  Entitlement to service connection for a sexual 
dysfunction, to include as secondary to the Veteran's 
service-connected low back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety disorder, 
to include as secondary to the Veteran's service-connected 
low back disorder.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April to June of 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, in July 2000 and 
February 2002.  The Board remanded this case for additional 
development in March 2004.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for anxiety 
disorder, to include as secondary to the Veteran's service-
connected low back disorder; and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not establish a 
causal relationship between a claimed cervical spine disorder 
and either service or the Veteran's service-connected low 
back disorder.

2.  The competent evidence of record does not establish a 
causal relationship between claimed sexual dysfunction and 
either service or the Veteran's service-connected low back 
disorder.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service, or as secondary to the service-
connected low back disorder.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  Sexual dysfunction was not incurred in or aggravated by 
service, or as secondary to the service-connected low back 
disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  These laws and regulations, however, 
apply only to veterans who have 90 days or more of service 
during a war period or after December 31, 1946. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  Cervical spine

The Board has reviewed the Veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, any cervical spine symptomatology.  

Subsequent to service, private radiological studies from 
November 1996 revealed severe degenerative changes of the 
cervical spine, with degenerative disc disease from C5 to C7 
and evidence suggesting spasm of the paraspinal muscles.

The Veteran underwent a VA spine examination in January 2002, 
conducted by an examiner who confirmed access to the claims 
file.  During the examination, the Veteran reported an 
initial work-related cervical spine injury 10 or 12 years 
earlier.  Based on the examination findings and the claims 
file review, the examiner rendered a diagnosis of a herniated 
nucleus pulposus (C3-C4 and C5-C6).  As to the question of 
etiology, the examiner provided an opinion that the Veteran's 
cervical spine disorder was not secondary to the service-
connected low back disorder.  Rather, the examiner found the 
disability to be etiologically related to the noted job 
accident.

Here, the only competent medical evidence addressing the 
etiology of the Veteran's claimed cervical spine disorder is 
the January 2002 VA examination, the report of which 
indicates that the disorder was not "secondary" to the 
service-connected low back disorder.  The Board also notes 
the absence of competent medical evidence suggesting that the 
service-connected low back disorder aggravated the cervical 
spine disorder, or that the cervical spine disorder is 
causally related to service.  Consequently, the Board does 
not find that the competent medical evidence of record 
supports the Veteran's claim.  

Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion.  The Veteran has not 
asserted continuous cervical spine symptoms since service but 
has instead stressed the link between this disorder and the 
service-connected low back disorder, as indicated in his June 
2001 claim.  The Veteran, however, has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  


Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a cervical spine 
disorder, to include as secondary to the service-connected 
low back disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Sexual dysfunction

The Board has reviewed the Veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, any symptoms of sexual dysfunction.

Subsequent to service, the Veteran was seen at a VA facility 
with complaints of an inability to maintain an erection or 
ejaculate "x months."  This handwritten "Admission H & P" 
is not clearly dated, but appears to relate to the veteran's 
brief hospitalization in February 1978, as he is identified 
in this document as age 32.  This document also appears 
related to a urology consultation request dated February 8, 
1978.  At the March 1978 urology consultation, the Veteran 
reported that he did ejaculate but could not maintain an 
erection long with intercourse.  In July 1989, the Veteran 
was seen for complaints of impotence for two years.  

The claims file includes a March 2001 statement from Humberto 
Ramirez, M.D., which contains notations of cervical disc 
herniation of C3-C4 and C5-C6, numbness in the lower limbs, 
and "secondary effects as impotence."  This statement 
(which was translated from the original Spanish) does not, 
however, indicate that any numbness of the lower limbs or 
such secondary effects as impotence were specifically related 
to the service-connected low back disorder.  The Board 
accordingly does not find that this statement in any way 
supports the Veteran's secondary service connection claim.

A January 2002 VA general medical examination report contains 
a diagnosis of erectile dysfunction, but without commentary 
as to the etiology of this disorder.

The Veteran underwent a VA genitourinary examination in 
August 2006, conducted by an examiner who reviewed the claims 
file.  The examiner noted that the Veteran had both diabetes 
mellitus for 25 years and erectile dysfunction for 15 years.  
He had a penile prosthesis inserted three months earlier that 
was not working well.  While the examiner noted that the 
Veteran clearly had problems with his spinal cord, his sexual 
dysfunction was not related to his spinal cord condition "as 
per [V]eteran, as per electronic file, and as per claims 
folder."  Rather, based on the examination findings and in 
rendering diagnoses, the examiner found that the erectile 
dysfunction was "most likely than not secondary to diabetes 
mellitus."  

Here, the only competent medical evidence addressing the 
etiology of the Veteran's claimed sexual dysfunction is the 
August 2006 VA examination, the report of which indicates no 
causal link between current erectile dysfunction and the 
Veteran's service-connected low back disorder.  Rather, the 
examiner attributed the erectile dysfunction to diabetes 
mellitus, for which service connection is not in effect.  The 
Board also notes the absence of evidence of treatment for 
erectile dysfunction in service or for several years 
thereafter.  Consequently, the Board does not find that the 
competent medical evidence of record supports the Veteran's 
claim.  

Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion.  Again, however, the 
Veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for sexual 
dysfunction, to include as secondary to the service-connected 
low back disorder, and this claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his service connection claims in a December 2001 notice 
letter, prior to the appealed February 2002 rating decision.  
A further notice letter, following the Board's remand, was 
issued in March 2004.  The Veteran's claims were most 
recently readjudicated in a July 2008 Supplemental Statement 
of the Case.  Any deficiencies in terms of notification that 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted are not prejudicial in this case, as the Veteran's 
service connection claims are being denied.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claims.  The Veteran's VA, private, and Social 
Security Administration (SSA) records have been obtained.  
Additionally, he has been afforded VA examinations in 
conjunction with his claims, as described above.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the Veteran's service-
connected low back disorder, is denied.

Entitlement to service connection for a sexual dysfunction, 
to include as secondary to the Veteran's service-connected 
low back disorder, is denied.


REMAND

Since the issuance of a post-remand March 2004 notice letter, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that, in the context of a claim to reopen on 
the basis of new and material evidence, VA must look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board has reviewed the March 2004 letter but finds that 
the information contained therein does not satisfy the 
requirements of Kent.  In this letter, the RO defined "new" 
and "material" in terms of the provisions of 38 C.F.R. 
§ 3.156(c) (2008), in effect since August 29, 2001.  The 
Board, however, notes that the Veteran's application to 
reopen the claim for service connection for anxiety disorder 
was received in June 2001, prior to the effectuation of the 
current regulations.  Accordingly, the now-deleted provisions 
of 38 C.F.R. § 3.156(c) (2000) are applicable to the case at 
hand.  Moreover, the Veteran was not specifically informed of 
either the last prior final denial of his claim (here, a 
September 1999 Board decision) or of the required elements 
that were previously found to be insufficient in the prior 
denial.  Accordingly, a further notice letter complying with 
the requirements of Kent is needed prior to a final Board 
adjudication of this claim.

The determination of the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for anxiety disorder could significantly affect 
the determination of the claim of entitlement to TDIU.  
Accordingly, action on that claim must be deferred pending 
further development and adjudication on the new and material 
evidence issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered).  

Finally, the Board notes that the Veteran was last examined 
for his service-connected low back disorder in January 2002, 
more than seven years ago.  In March 2007, he underwent a 
left L5-S1 discectomy with L3 to L5 decompressive laminectomy 
at a VA facility.  Given this spinal surgery, the Board 
questions whether the January 2002 VA spine examiner's 
findings as to employability in relation to the service-
connected low back disorder are sufficiently contemporaneous 
for a final adjudication of the TDIU claim.  A reexamination 
of the low back is thus warranted.  See VAOPGCPREC 11-95 
(April 7, 1995).

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for anxiety 
disorder, to include as secondary to the 
service-connected low back disorder.  

In this letter, the Veteran should 
specifically be notified of: (1) the 
provisions of 38 C.F.R. § 3.156(c) 
(2000), given the date of his claim in 
June 2001; (2) the fact of the prior 
denial in a September 1999 Board 
decision; and (3) the type of evidence 
and information that would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial (i.e., evidence showing a 
causal relationship between anxiety 
disorder and either service or the 
service-connected low back disorder).  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, supra.

2.  The Veteran should next be afforded a 
VA spine examination, with an appropriate 
examiner, to address whether his service-
connected low back disorder, in and of 
itself, precludes him from securing and 
following a substantially gainful 
occupation.  The examiner must be 
provided with the Veteran's claims file 
and must review the claims file in 
conjunction with the examination, and he 
or she should cite to appropriate 
evidence of record as necessary.  All 
opinions and conclusions rendered by the 
examiner must be included in a 
typewritten report.

3.  After completion of the above 
development, as well as any further 
evidentiary development deemed necessary 
for either claim in light of newly 
received information or evidence, the 
issues of whether new and material 
evidence has been received to reopen a 
claim for service connection for anxiety 
disorder, to include as secondary to the 
Veteran's service-connected low back 
disorder; and entitlement to TDIU should 
be readjudicated.  In readjudicating the 
new and material evidence claim, the now-
deleted provisions of 38 C.F.R. 
§ 3.156(c) (2000) should be applied.  If 
the determination of either claim remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


